Case 19-70515-JHH13   Doc 6    Filed 03/23/19 Entered 03/23/19 20:58:28   Desc Main
                              Document      Page 1 of 5
Case 19-70515-JHH13   Doc 6    Filed 03/23/19 Entered 03/23/19 20:58:28   Desc Main
                              Document      Page 2 of 5
Case 19-70515-JHH13   Doc 6    Filed 03/23/19 Entered 03/23/19 20:58:28   Desc Main
                              Document      Page 3 of 5
Case 19-70515-JHH13   Doc 6    Filed 03/23/19 Entered 03/23/19 20:58:28   Desc Main
                              Document      Page 4 of 5
Case 19-70515-JHH13   Doc 6    Filed 03/23/19 Entered 03/23/19 20:58:28   Desc Main
                              Document      Page 5 of 5
